

114 S1931 IS: To reaffirm that certain land has been taken into trust for the benefit of certain Indian tribes.
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1931IN THE SENATE OF THE UNITED STATESAugust 4, 2015Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo reaffirm that certain land has been taken into trust for the benefit of certain Indian tribes.
	
		1.Ratification of existing trust land
 (a)In generalAny land taken into trust by the United States prior to the date of enactment of this Act for an Indian tribe that was federally recognized on the date the land was taken into trust is reaffirmed as trust land, and any action of the Secretary of the Interior in acquiring and taking into trust land under the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), is ratified and confirmed as fully and to all intents and purposes as if the action had, by prior Act of Congress, been specifically authorized and directed.
 (b)Indian countryAny land taken into trust that has been ratified and confirmed by this Act shall remain Indian country in accordance with section 1151 of title 18, United States Code.
 (c)Additional landNothing in this Act alters or diminishes the right of any federally recognized Indian tribe or the authority of the Secretary of the Interior with respect to taking additional land into trust for the benefit of the Indian tribe.
 (d)ApplicationThis Act shall apply to all claims, including claims challenging the validity of title or the effectiveness of any action of the Secretary of the Interior acquiring and taking into trust land, that are—
 (1)pending on the date of enactment of this Act; or (2)filed on or after that date.